Title: From Thomas Jefferson to John Barnes, 19 September 1805
From: Jefferson, Thomas
To: Barnes, John


                  
                     Dear Sir 
                     
                     Monticello Sep. 19. 05
                  
                  Mr. Reibelt who is here, not knowing the amount of his account against me, prefers the reciept of it after my return to Washington. the sum destined for him therefore remaining free, & having occasion for it in Richmond, I will ask the favor of you to remit it say 150. D. by the first post to Gibson & Jefferson on my account. I expect they will be sending off a vessel with 1500. b. of coal for me. I shall be with you on the 2d. of October without fail. accept my affectionate salutations & best wishes for your health.
                  
                     Th: Jefferson 
                     
                  
               